DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Response to Amendment
This action is in response to Applicant’s amendment filed on 7/16/2021 from which Claims 1-5 and 7-13 are pending, where Claims 1 and 13 are amended.  Claims 8-11 are withdrawn and Claim 6 is cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/16/2021.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-151499, Kusufuji et al. with a copy of the English machine translation supplied by Applicants.  The latter will be referenced for disclosures and referred to as “Kusufuji” in this Office Action. 
Regarding Claims 1-5 and 7 Kusufuji discloses in the entire document particularly in the abstract and ¶s 0010 0068- 0071, 0080, 0086 and 0088 and in its claims 2-3 and 5 that that a photocurable resin composition is provided capable of providing a cured product excellent in transparency and weather resistance.  The photocurable resin composition containing polyvinyl acetal {reading on polyvinyl acetal for a polyvinyl acetal resin composition} having acetalization degree of 50 to 85 mol%, content of a vinylester monomer unit of 0.1 to 20 mol% and viscosity average polymerization degree of 200 to 3000 and satisfying a specific formula, a radical polymerizable monomer {reading on radical polymerizable monomer} and a photoinitiator {reading on photoradical polymerization initiator} with a mass ratio of the polyvinyl acetal and the radical polymerizable monomer (polyvinyl acetal/radical polymerizable monomer) of 1/99 to 99/1.  This ratio overlaps the total amount of polyvinyl acetal in the polyvinyl acetal resin composition of 50% by weight or more especially with the polyvinyl acetal at 99 and the radical polymerizable monomer at 1. Claims 2-3 disclose the radically polymerizable monomer contains (meth) acrylate like a polyfunctional (meth) acrylate for the monomer having a radical polymerizable double bond.  Claim 5 discloses the polyvinyl acetal is polyvinyl butyral for Claim 2.  From ¶s 0068-0071 examples of the radically polymerizable monomer include (meth) acrylate, vinyl compound, (meth) acrylamide, and allyl compound.  The content of (meth) acrylate in the radically polymerizable monomer is usually 50% by mass or more, preferably 70% by mass or more, and more preferably 90% by mass or more.  Given this range further shows the 99/1 to 1/99 ratio overlaps polyvinyl acetal resin is 50% by weight or more in that mass only differs from weight by a constant of gravity.  The polyfunctional (meth)acrylate like the disclosed di Claim 5} have a content that may be appropriately adjusted depending on the intended use and purpose, but is usually 5% by mass or more, preferably 10% by mass or more, based on the total amount of the (meth) acrylate.  Given this range of 5 or 10 % by mass or more and the content of (meth) acrylate in the radically polymerizable monomer is usually 50% by mass or more, preferably 70% by mass or more, and more preferably 90% by mass or more so the range of polyfunctional (meth)acrylates can be from 2.5 % by mass of the composition as 5 % of 50%.  This range from 2.5 % by mass overlaps that of Claim 6.  From ¶ 0080 a photopolymerization initiator is benzophenone {reading on Claim 3} in an amount usually of 0.1 to 20 parts by mass, preferably 0.1 to 20 parts by mass, based on 100 parts by mass of the total amount of the polyvinyl acetal and the radically polymerizable monomer. It is 0.5 to 15 parts by mass.  This range overlaps with that of pending Claim 4 from 0.1 to 5 parts by weight on 100 parts of polyvinyl acetal.  For the overlapping ranges for the polyvinyl acetal and the polyfunctional (meth)acrylates an initiator in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also Kusufuji discloses at ¶s 0086 and 0088 that the resin composition can have a plasticizer {reading on pending Claim 7} From these disclosures Claims 1-6 are obvious to one of ordinary skill in the art before the effective filing of the pending patent .   
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusufuji in view of U.S. Patent Application 2004/0234778, Fukatani et al. hereinafter “Fukatani”.    
Regarding Claims 12-13, Kusufuji is applied as to claim 1 however Kusufuji does not disclose an amount of the plasticizer.    
Fukatani is directed to a plasticized polyvinylacetal resin composition like Kusufuji as disclosed in the abstract and its Claims 16-20 for an interlayer film.  The interlayer film for a laminated glass and a laminated glass, which are superior in transparency, heat shield property, electromagnetic wave permeability and weatherability.  The film is made of plasticized polyvinylacetal resin composition, the plasticized polyvinylacetal resin composition contains 100 parts by weight of a polyvinylacetal resin, 20 to 60 parts by weight of a plasticizer and 0.1 to 3 parts by weight of at least one kind of a fine particle or 0.00001 to 5 parts by weight of at least one kind of a pigment compound.  The amount of plasticizer based 100 parts of polyvinyl acetal overlaps that of pending claim 12 as 30 parts by weight or lower.  Also for Claim 13 given an amount of polyvinyl acetal from Kusufuji as 1/99 to 99/1 to the polymerizable monomer that can be from 50% by mass or more at a 50/50 ratio polyvinyl acetal is 50% by mass.  Then with up to the remaining amount as plasticizer of 20 to 60 parts by weight for 100 parts of polyvinyl acetal the 60 parts for 50 % polyvinyl acetal would be 30 % for 80% by weight of polyvinyl acetal and plasticizer showing the ranges overlap.  For these 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kusufuji a polyvinyl acetal resin composition with polyvinyl acetal, polymerizable double bond monomer in a ratio of 99/1 to 1/99 along with a photoradical polymerization initiator and a plasticizer, where from Fukatani the plasticizer is in an amount in the composition from 20 to 60 parts per 100 parts of polyvinyl acetal and the amount of polyvinylacetal and plasticizer overlaps with 80 % by weight motivated to have a polyvinyl acetal composition for an interlayer suitable for a laminate with glass to have superior transparency, heat shield property, electromagnetic wave permeability and weatherability for Claim 12-13.  The combination of Fukatani with Kusufuji has a reasonable expectation of success because both have similar components of polyvinylacetal and plasticizer suitable form interlayers for glass laminates as indicated in Kusufuji at ¶ 0003.  
Response to Arguments
Applicants’ amendments and arguments filed 7/16/2021 with respect to the rejections under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  For the latter applicants’ amendment to Claim 13 that the total amount of the polyvinyl acetal and the plasticizer in the polyvinyl acetal resin composition is 80% 
Applicants argue that the rejections under 35 U.S.C. 103 must be withdrawn because: 1) the skilled artisan would not reasonable utilize the now-claimed range of 0.1 to 40 parts by weight; and 2) if the skilled artisan used the now-claimed range of 0.1 to 40 parts by weight, Kusufuji would be unsatisfactory for its intended purpose.  Applicants specify for these arguments 1) and 2) that Kusufuji discloses that the mass ratio of the polyvinyl acetal to the radical polymerizable monomer (polyvinyl acetal / radical polymerizable monomer) in the photocurable resin composition is 1/99 to 99/1. See Kusufuji, para. [0073], however such a mass ratio is extremely broad.  In this regard, the mass ratio disclosed by Kusufuji (i.e., "polyvinyl acetal / radical polymerizable monomer= 1/99 to 99/1 ") can be converted into the claimed range of parts by weight, as follows: "polyvinyl acetal / radical polymerizable monomer= 100 / 1.01 to 9900."  Even though the range of 1.01 to 9900 overlaps with the claimed range of 0.1 to 40, the amounts utilized by Kusufuji are actually much larger than the present claims. See, e.g., id., para. [0133].  Applicants also refer to an example of the Kusufuji reference at para 0133 converting the 100 parts by mass of pentaerythritol triacrylate, a radical polymerizable monomer of Kusufuji to a basis of 100 parts by mass of the 10 parts by mass of polyvinyl butyral (PVB-1).  Applicants submit that the amount of the radical polymerizable monomer (i.e., pentaerythritol triacrylate) relative to 100 parts by mass of polyvinyl butyral (PVB-1) is calculated to be 1000 parts by mass.  Applicants conclude that it is evident that the actual amount of the radical polymerizable monomer relative to polyvinyl butyral in Kusufuji is much larger than the presently claimed amounts of 0.1 to 40 parts by weight.    
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including 
Applicants also argue that in the photocurable resin composition of Kusufuji, the person skilled in the art would not consider reducing the actual amount of the radical polymerizable monomer relative to polyvinyl butyral to the presently claimed range.  Applicants indicate in this regard, Kusufuji states that [i]n the photocurable resin composition, a mass ratio (polyvinyl acetal / radical polymerizable monomer) of the polyvinyl acetal and the radically polymerizable monomer is 1/99 to 99/1, and when the mass ratio (polyvinyl acetal / radical polymerizable monomer) is less than 1/99, for example, when the composition is applied to a substrate or the like, the viscosity becomes too low and it becomes difficult to apply the composition (See Kusufuji, para. [0073]).  Applicants note that Kusufuji also indicates that the photocurable resin composition prepared in the Examples is applied to obtain a coating film in Examples. See, e.g.,id, para. [0134].  Applicants conclude that the skilled artisan would recognize that it is at least necessary that the resin composition of Kusufuji can be applied (coated).  Applicants contend that if the amount of the radical polymerizable monomer relative to polyvinyl butyral becomes smaller, the relative amount of polyvinyl butyral becomes larger, and if the relative amount of polyvinyl butyral becomes larger, the photocurable resin composition of Kusufuji may become difficult to apply (coat).  Applicants submit for example, even before light irradiation, it may become a sheet-shaped product, as described in the Examples of the Specification, or a powder described in para. [0025] of Kusufuji, then, in the photocurable resin composition of Kusufuji, the person skilled in the art would not consider reducing the actual amount of the radical polymerizable monomer relative to polyvinyl butyral to the claimed range. The reason for this submitted by Applicants is that such modification renders the photocurable resin composition of Kusufuji difficult to apply (coat).  In other words, such modification renders Kusufuji unsatisfactory for its intended purpose. MPEP § 2143.0l(V) provides "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Therefore, the rejection is improper and must be withdrawn.  
In response once again the broad teaching of Kusufuji as in ¶s 0001, 0073 and 0089 is that the invention of Kusufuji relates to a photocurable resin composition containing a polyvinyl acetal, a radically polymerizable monomer and a photopolymerization initiator, and applications of the photocurable resin composition include various coating agents, various adhesives, inks, paints, conductive paints, printed circuit boards and the like.  Therefore when the mass ratio of (polyvinyl acetal / radically polymerizable monomer) is 1/99 or higher when the composition is applied to a substrate or the like, the viscosity is not too low for application.  Hence Kusufuji discloses that as long as the mass ratio is in the broad range the subject of the invention disclosed by Kusufuji, i.e. the photocurable resin composition, is suitable for the use of coating, which is not the only use for the photocurable resin composition which also includes inks which for writing inks have the viscosity of water.  Therefore one skilled in the art would be directed to the low end of the mass ratio of 1/99 (polyvinyl acetal / radically polymerizable monomer) for cost reasons in minimizing the amount of polyvinyl acetal and still achieve a photocurable resin composition useful in coatings.  Therefore Kusufuji’s disclosure of a low range of the mass ratio of 1/99 (polyvinyl acetal / radically polymerizable monomer) does not render Kusufuji unsatisfactory for its intended purpose which even includes inks which for writing inks have the viscosity of water and are not applied to form a film on a substrate as with the examples of Kusufuji.   
Also in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a coating composition with substrate applying viscosity) is not recited in the rejected claim(s) which, like the claims of Kusufuji, claim a resin composition.  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Acknowledgement is made that Applicants do not argue any separate patentability for dependent Claim 12-13 other than they depend from Claim 1.    
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787